Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to because of the following informalities:
The variables, S3 and a2, as written in the following equation disclosed in paragraph [0048]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 are not consistent with what is written in paragraph [0048]:  “and S1 is a distance between the first preset position and the operating end position of a first operating route, v0 is the preset operating speed, and a1 is the preset first accelerated speed.”
Appropriate corrections are required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 2, 4-5, 7, and 9-10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites wherein the first preset position is determined by a preset operating speed of the plant-protection unmanned aerial vehicle and the preset first accelerated speed.  The claim language does not adequately describe how two different speeds (i.e., a preset operating speed and a preset first accelerated speed) are used to determine a position or location of an object.  While the specification, at [0048], may describe a distance between a first preset position and an operating end position of a first operating route, a distance does not provide a position or location of the unmanned aerial vehicle.  Because the Examiner is unable to determine what claim 2 is directed to, an examination under prior art cannot be performed at this time.  
Claim 4 recites performing accelerated flight to arrive at a midpoint position of spacing between the first operating route and the second operating route at a preset third accelerated speed.  Examiner does not see how an accelerated flight could be performed when the unmanned aerial vehicle is flying to a midpoint position between a 
Claim 4 further recites performing decelerated flight from the midpoint position to the operating start position of the second operating route at the preset third accelerated speed.   Examiner does not see how a decelerated flight could be performed when the unmanned aerial vehicle is flying from the midpoint position to the operating start position of the second operating route at the preset third accelerated speed (i.e., at the preset velocity).  Because the Examiner is unable to determine what the claim is directed to, an examination of claim 4 under prior art cannot be performed at this time.  
Claim 5 recites wherein the second preset position is determined by the preset operating speed and the preset second accelerated speed.  The claim language does not adequately describe how two different speeds (i.e., a preset operating speed and a preset second accelerated speed) are used to determine a position or location of an object.  While the specification, at [0062], may describe a distance between a second preset position and an operating start position of a second operating route, a distance does not provide a position or location of the unmanned aerial vehicle.  Because the Examiner is unable to determine what claim 5 is directed to, an examination under prior art cannot be performed at this time.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Wu et al. (US 2017/0129605).
an operating method of a plant-protection unmanned aerial vehicle, comprising: (see Wu at Figure 14 illustratively depicting an unmanned aerial vehicle; see Wu at [0036] disclosing that the present disclosure may be used to improve agricultural spraying systems, such as those associated with aerial vehicles such as unmanned aerial vehicles (UAVs)).
starting to decelerate when flying to a first preset position of a first operating route, so that a flight speed of the plant-protection unmanned aerial vehicle at an operating end position of the first operating route is decelerated to be zero; (see Wu, at [0108], which discloses that the UAV may return to a predetermined position; see Wu at [0109] which discloses that the UAV will decelerate and accelerate; also see Wu at [0035] which discloses that the driving apparatus may stop.  Wu at [0100] further discloses that the spraying path or route of the UAV may also be directly controlled from an external device.  Wu at [0129] further discloses that the aerial vehicle or moveable object can take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change its position.)
flying to an operating start position of a second operating route in a translational manner at a preset angular speed; (see Wu, at [0100], which discloses that the spraying path or route of the UAV may be directly controlled by an external device and that the spraying path or route of the UAV may also be determined based on the information from the external device; Wu at [0100] further discloses that the 
and flying along the second operating route, wherein an operating nozzle is maintained in an open state during a flight process of the plant-protection unmanned aerial vehicle (see Wu at [0037] which discloses that an example of spraying system outlets includes nozzles; also see Wu at [0120] which discloses that the spraying system may initiate the spraying of material from the fluid reservoir when the UAV is in an area that is designated as being within a pre-determined zone, and the spraying system may 
Regarding claim 3, Wu teaches the method as claimed in claim 1, wherein flying to the operating start position of the second operating route in the translational manner at the preset angular speed comprises: flying to the operating start position of the second operating route in the translational manner from the operating end position of the first operating route, so that the flight speed of the plant-protection unmanned aerial vehicle at the operating start position is decelerated to be zero; (see Wu at [0035] which discloses that the UAV will turn around and go back to its site of origin when spraying liquid in a reservoir has fallen below a certain threshold and that the level of liquid in the reservoir below a certain point indicates that the driving apparatus of the UAV should stop; Examiner notes that stopping the driving apparatus of the UAV causes the flight speed of the UAV to go to zero.  Examiner maps stopping of the UAV to decelerating the flight speed of the UAV to zero.
and controlling the plant-protection unmanned aerial vehicle to rotationally move at the preset angular speed during a translational flight. (see Wu at [0139] which 
Claims 6 and 8 recite an operating device that performs the steps recited in method claims 1 and 3.  The cited portions of Wu used in the rejections of claims 1 and 3 teach the steps recited in the operating device as claimed in claims 6 and 8.  Therefore, claims 6 and 8 are rejected under the same rationales as stated for claims 1 and 3 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661